277 F.2d 90
Milton R. GLOVER, Appellant,v.UNITED STATES of America, Appellee.Melvin J. BROOKER, Appellant,v.UNITED STATES of America, Appellee.
No. 14835.
No. 14836.
United States Court of Appeals District of Columbia Circuit.
Argued February 3, 1960.
Decided March 31, 1960.

Appeals from the United States District Court for the District of Columbia; John J. Sirica, Judge.
Mr. Joseph Zitomer (appointed by the District Court), Silver Spring, Md., for appellants.
Mr. Lewis Carroll, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellants appeal their conviction for the crimes of robbery (three counts) and assault with a dangerous weapon.


2
The questions raised on these appeals are substantially the same as those raised in McGill v. United States, 1959, 106 U.S.App.D.C. 136, 270 F.2d 329, certiorari denied 80 S.Ct. 615, McGill having been convicted of the same crimes and in the same trial.


3
For reasons stated in McGill, the judgments in these cases are


4
Affirmed.